Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 1 of 14
‘ . Unitad States Courts
| Southern District of Texas
FILED
MAR 19 2026

Pia Se 14 (Rev. 12/46) Complaint for Violation of Civil Rights (Prisoner)
| . David J, Bradley, Clerk of Court

UNITED STATES DISTRICT COURT

 

 

 

 

 

for the
District of
Division
) Case No.
to be filled in by the Clark's Office,
Crewncss ww. Proaks mt } (to be filled in by th oes}
1) Plabutif{(s) )
(i¥ He the Jill name of each plahuiff who Is filing this complaint, ) 1
Pf the names of all the plaintiffs cnnnot fit in the space above, tt
Please write "see attached” in the space and attach an additional ). Lee AA * ose: . ol
poge with the full list of nunes.) )
~Y~ }
) —
)
__ )
Crovener Cree AblootZ )
~ Defendant(s) )
(Velie the fut nauie of each defendant who is being sued. ifthe }
names of all the defendants cannot fit in the space above, please )

write "see atinched" in the space and atiach an additional page
wiih the fill fist of names, Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number, the year ofan individual's
birth; a minor's initiats; and the Jast four digits of a financial) account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis,

 

 

 

Page | of 3!
Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 2 of 14

fitg So t4 iRev. 12/ 16) Complaint for Viotation of Civil Ritts (eisoner)
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information belaw for each plaintiff narned in the complaint. Attach additional pages if

 

 

 

 

 

 

needed,
Name Cregany tare Bore0 keg Tt
All other names by which — O of
you have been known: fora bra lKs
1D Number On 72347
Current Institution blames Coprty spark
Address | [Qo Pallet ST
Houston Te r7oo&
City State ° Zip Code

B. The Defendant(s)

Provide the information below for cach defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the persan’s job or title (i/known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

 

 

 

 

Name Channel (\\) News Staion
Job or Title (ifknown)

Shield Number

Employer

Address

 

 

City Stas Zip Code
ndividua! capacity - FSi copcty
Defendant No. 2

Name Chonnel (2) News Seaton
Jab or Title (if known}

Shield Number 4
Employer
Address

 

 

 

 

 

City ee Zip Code
roy etal capacity Pome capacity

Page 2 of 31
Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 3 of 14

Pro Se 14 (Rev. 12/15) Complaiot for Violotion of Civil Rinhts {Peisuner)

Il,

Defendant No, 3
Name Fox 26 news
Job or Title (ifkaown)
Shield Number
Employer
Address

 

 

 

 

~Cliy Tate ZipCode
Individual capacity Official capacity
Defendant No. 4

Name . Grea Allport

 

 

 

 

 

 

Job or Title dfknawn) roe tde_ a COMES GOV
Shield Number
Employer
Address (220 Box jh4a¥
‘ Austin Texas 87/1
Ci State Zip Code

fndividual capacity [©}Offictal capacity
Basis for Jurisdiction

Under 42 U.S.C, § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 US. 388 (1971), you may sue Federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check al ua apply):
[| Federal officials (a Bivens claim)
Rc local officials (a § 1983 claim)
B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or Immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. lf you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or focal officials?

PArGIZ1E Arelld, ArZelilloy Are. (1%
G bb6.06 Penal code. Vrole=tlon $
g Slander, Debian 4 PerSury

 

c. Plainttffs suing under Bivens may only recover for the violation of certain constitutional rights, Ifyou
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3of ¥
Pro Se 14 (Rev, 12/36) Complaing for Viotation of Civil Rights (Prisoner)

RL

NN.

Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 4 of 14

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 ULS.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or Jocal law. If you are suing under Bivens, explain how each defendant acted under color of
federal law, Attach additional! pages if needed.

Gee ATi Zoclament

 

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows feheck all that apply):
Pretrial detainee

Civilly committed detainee
linmigration detainee
Convicied and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOOO

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your casc, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and focations of all relevant cvents. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. Da not cite
any cases or statutes. [f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph, Attach additional pages if needed.

 

AY If the events giving rise to your claim arose outside an institution, describe where and when they arose,
CC OLN
B, If the events giving rise to your claim arose in an institution, describe where and when they arose.

Cea Atiachnnt

 

Page 4 of 11
Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 5 of 14

Pra Se 14 (Rey. 12/16) Complaint for Violation of Civil Rihts (Prisoner)

 

CG, What date and approximate time did the events giving rise to your claim(s) occur?

Cee “42 (9-Cv-OSo\

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw whal happened?)

Cee “2 (9-Cv—aSol/

 

¥. Injuries

Hf you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did ar did not receive.

Coe 7 (F-Cv-os0ll

 

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, Include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims, _e -_
$700) Seven hundred DoLLers Cergeronds Septelt2olh= Onl debc made
A pernmtesh4d.ooo™,,
QaPer hors $2 SQ0,000 _ 20
2 per Day 34 60HG0)000" poh Lneres7 2 6OEHOO®
U per Morthe Gl Glt, 400,000
a (Provisions )

0 a ‘oe ' t —_ 2
A. Paryalobe m (BO Dar’'s ok The Filet of thi ¢ coved Suit ok inverse § VAS
i ‘ ‘ c (
Q- Payable in (20) Twenty Dollar Gold Peates cm duce Valve. To He. Band!

4 . , \ _t
2 , See Provysnwers Apple ed. To wy other tases (1 COWT. UU Page $of 13

Ct. The times Pour Clause ta Active on Ths evilgurre (¥o Keg = 320)

C27»
Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 6 of 14

”
.

Pio Se 14 (Rev, 12/14) Complaint far Violation of Civil Rights (Prisores)

VIL. Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act ("“PLRA"), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1933 of this title, or any other Federal law, by a prisoner confined

In any Jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies. :

A. Did your claim(s) arise while you were confined in a jail, priso n, or other correctional! facility?
es

[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Harres coun Sar he

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure.

Yes

LI No |

| Do not know

c. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
coyer some or all of your claims?

[ves
C] No
. CJ Do not know

If yes, which claim(s)?

 

Page Gof I
Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 7 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Riahts (Prisoner)

D.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Yes

[ | No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

Yes

[| No

Ifyou did file a grievance:

I. Where did you file the grievance?

| Cee HU? 19-CVv-0$o U

2, What did you claim in your grievance?

 

Sec U3 G-Cv-0Se (C

 

3. What was the result, ifany?

See 45 (4F-Li/-080 Ui

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe ail efforis to appeal to the highest level of the grievance process.)

Cee Hi lG-cv-0£ 01 (

 

Page? of Ul
Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 8 of 14

Pro Sc 14 (Rev, 12/16) Complaint for Vio%stion of Civil Rigtits (Prisonerd

VIL

F. If you did not file a grievance:

|. If there are any reasons why you did not file a grievance, state them here:

A

2, Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

 

a. Please sel forth any additional information that is relevant to the exhaustion of your administrative

remedies,

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

 

Previous Lawsults

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal In federal court without paying
the filing fee if that prisoner has “on three ar mare prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915{g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule"?
WK

[] No

if yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Gee TFs 1F-Cv-0F 0

 

Page 8 of 1b
Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 9 of 14

Pro Se 14 (Rev. 12/6) Complaint for Violation of Civil Rights (Prisoner)

A,

 

Have you filed other lawsuits in state or federal court dealing with the same. facts involved in this

action?
mae

[] No

If your answer to A is yes, describe cach lawsuit by answering questions | through 7 below. (if there is
wore than one lawsuit, describe the additional lawsuits on another page, using the same formal.)

Parties to the previous lawsuit

Plaintiffs) Zrredony wv aroolS
Defendant(s) tho: vero Polvce. eDusT Meir E

Court (iffederal court, name the district; if state cowl, name the county and State)
bo CASE x eS DrStrar Z Lemna loose

Docket or index number

2 19 cyv-psell

Name of Judge assigned to your case

MLE

Approximate date of filing lawsuit

Dec, 2b, go [F

Is the case still pending?

| Yes .

cae

if no, give the approximate date of disposition, f eh f | g, RaQoO

What was the result of the casc? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

) SMised rit AOZ Pre XZuoive = LP a

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

yest
Case 4:20-cv-01016 Document 1 Filed on 03/19/20 in TXSD Page 10 of 14

 

Pro Se (4 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

CJ No

D. If your answer ta C is yes, describe each lawsuit by answering questions | through 7 below. (if there ts
more than one lawsuit, describe the additional lawsuits an another page, using the sane format.)

Parties to the previous lawsuit

Plaintifi(s) Creapey UV- (ore ies via
Defendant(s) Zot, Caden Vebe DrctoeT Covet? how se

Court (federal court, name the district; if state court, name the county and State)

(Sob (ASE 0S DBWi2T. Cows lovee.

Docket or index number
{220-1 V-00 £07
Name of Judge assigned to your case

Maney, E,Amlaes ~

Approximate date of filing lawsuit

MLA

Is the case stil] pending?
EJ Yes
ce
If no, give the approximate date of disposition [WE SACS xf

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

(F1S@)

 

Page 1G of 11
Pro $6 Id (Rev, 12/36) Complaint for Violation of Civit Ryghts (Prisoner)

IX,

Case 4:20-cv-01016 Document1 Filed on 03/19/20 in TXSD Page 11 of 14

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and bellef that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cast of litigation; (2) is supported by existing law or by a
nonfrivalous argument for extending, modifying, or reversing existing law; (3) the factua] contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
Opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule t1.

A. For Parties Without an Attorney

i agree to provide the Clerk's Office with any changes to my address where case—related papers may be

served. | understand that my failure to keep a current address on file with the Clerk's Office may result =

in the dismissal of my case. )
a

Pbs7 pexeck pro diof (Pile Neral)
Date of signing: ~ —% / 23/2920 Becomets Active.) —_

 

 

 

 

 

 

 

 

 

 

 

Tulle. MATEL b
— Te
Signature of Plaintiff Ee, JE ALE.
Printed Name of Plaintiff “ - Creag tae rg IK
Prison Identification # O27 S537"
Prison Address IQow {2nk/er 7
tooswen TX. 77002
City State Zip Cotte
B, For Attorneys

Date of signing:
Signature of Attorney
Printed Name of Attorney .
Bar Number
Name of Law Firm
Address

City Stare Zip Code
Telephone Number

 

E-mail Address

 

Foge (i of U1
ci
8

Day

= seth

hie
: Wie

lage AiaQ=oe-04016 Document 1 Filed on 03/19/20 in TXSD Page 12 of 14

thern District of Texas '
wy FILED. lo O Voss opr Now ¢

R19 Mo

J, Bradley, Clerk of Gourt 28S [ (2/2020

: ( of etal Document )

Todas fs

 

rBleverse®

~ Civil - Suits - Acme: 2/23/2029

 

waee

 

TM Lessee cvs Chut\ gult AoosusT The, ecole. s Ape
M ‘\
a ut 1¢¥2-Focu 4 (2

 

tgize tmy aPven
oa

i . : ‘
Coasts Cie Kw Be cing The.

 

OCW tor The violetion AAs cy.
the fhe tal 8 Tas + hs Tian each Levene

4 . ‘
1a$ DebenlenrT 1 Lr ot, % Cuil SRT lolchsS « they would Beconsihered LAA)

 

Adaiancrra te. PoGiont oc ma Peter To Provtde. Asics tnce. To Me. Ws

 

i jac

rec ok the. HacmeZ County BnsTiee, Sy s7ead vie lathe Ly) rears, SLonher

 

de efematio Olosteuctiont WerallatioA, euiblecting Avy ue. egy, Beata

 

witha Lercal Boel AT PorumasnrTe +MUvVe »

 

 

| These evil gunet esvesents the Padlove ty ASovSE MEA Ade puted

 

i Va he LMAOATH CT | bs lone Zo Kesnond Zoe LAY lervvecs wn za srasniiubal

Arsooac decime.. KITA reflerce rhe Hag Seco thee focze ot The

 

 

 

Vortec, thud tan Also Be viewed 264 Here Coe, Kelve the elt erat €.

 

 

V's True remends —_— acne Posi Tiga Zorba Dekendent lols,

 

 

The Si Tuectvern vs It realy ty Zo Be Vi ‘ewe OS AGGEESS MM ASML won

ro The ree COLSALT enh oer. Weothecy aad Al L Pack ws bavolvect

 

—

At rewel A

hadi oll Oementinns of te violenians th Speak ot The Ave

 

Fah Morteve Ace. Also Res paasitabole. choc the Cnbrarcton LA Ears $ AS La fo

 

Be. et ASSiS7ance OF Assoc Te. THD the. Color’ Or vn COS aery vali, {nT

 

i

Te fo-hete. with « Loved Utars AouMmey Mes

 

0

 

Contac Zeal Ente. Os OD > bs d- mele. Aupuares $ for As Sittaure wn

—-

:
a VE.

 

 

 

| Birnadlacs 992 (VL ART A he Morte wo he wolatrraS Ageune7

Oo
?
Ae. —thesy lane. wor Lommered Me Bold NAA Acasa bol’ AMow sr TAT Me

|
y
it“ ctleceun Te ovilgurcs ve Ae leek Ma Cowl

L

 

Poe Pogmns ev Perrs §
Case 4:20-cv-01016 Document1 Filed on 03/19/20 in TXSD Page 13 of

14

 

 

The. Prigmmes [eit gra Rebocm ocr. (PLRA) Ves Brel ate from
!

 

; ? a
Secenvina, Cone tees Win te ASS Sauce. Othe ror TO aM ladle

 

nate In Re kgonse. To Tas ive Con ticteh ove. aetiecds Medes E

 

Legace tAtore ene’ ludsnss the NhtArteleak. Al Ase S have fa? lech ZIP

ib

 

besser Mee a AmowaTt ttn LiMo t MOST oe Them ave vor!

 

ronttocrteck Me Beck az ALL CX €. The. Hovsron croncle LVEWS Palera!

This Lerrec will Be. Used = TH pone vel $e wp ALL Spare ober tale H

 

Renee's muy Lowa Te thik Wot Yor Provtbecl the cont foe's |

 

T veel to pro reel Wn focomos VneleciS or thir have vot Oven SP Th

Vas Moree Ce

 

 

 

Ly Flats as nn AMeriien temper hove \Seeu | volererd Lier

 

. \ > { :
lecordS To Prove. Soo THe Sukh Vecords OF Hanrcs COAT Bur i a -thys

‘our ro Ketonks nthe onrel Crates Corts vwitl Shor wll violators

 

 

Tv Saale of. this Yruetig a Algse tp Shp, Yow Mudh core. Tih? §

We Actully Valued as CITZNSG on

 

 

 

- Also the Amery TEMaM TAwT Perms aa LS alse «4 Ane tar ha thus

 

} ; eo f
Wher Pom, when 2-0 sructedak Ste ES hon even after tle.

nue ment vk een Secvel ay Ldrneciion s Cz ll nye. Presenteed tate

 

Tavood in the Cow FOS & Meus ot Mest nals, Dis veseecT Bur Alse to

 

\

(olote Ae pr this Meret os pin Ame een Ct Zee

 

 

Please reviews Case ’S Ther Apaley aoe ihiy-6Soll + 4220-0 V-pOKh

 

ti 20-f\V-an kor, 4f5 20 -LV-0ONFe 7 EMore. Ladder Arse Nanre iM hee.

miteh STUIES Cran t Viovse. forcieel SATS ¢

 

 

 

Grevory uve Groolks 7 SONO g LE Lat BezabE— VU G

T0023 Fo0tel
 

HARRIS COUNTY SHERIFF’S OFFICE JAIL
Name: (ceuony wr. Grow kS Tr

SPN: 02-7532 47 Cell, SOUS
Street 200 BRAKer 7

HOUSTON, TEXAS 77002 @

aramark ar”

 

4:20-cv-01016 Document 1” Filed on 03/19/20 in TXSD Page 14 of 14

cas
|
|

pees t ee US. POSTAGE) PITNEY BOWES
hoe

ee — 0

se 20 72002 $ 000.80

-. 0000368784 MAR 16. 2020.

|! eT a aS

 

 

    

 

 

 

Decvird “S- Bredlay
Clecld of Conse
Po. Box 610 (O

How STONY CLT TIO¥

 
